  Case 15-37276           Doc 54      Filed 02/21/19 Entered 02/21/19 13:52:57         Desc Main
                                        Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:

         Luz Macalalag

            AND ATTACHED LIST OF CASES               Case No.: 15-25013 et al.




                             AGREED SUBSTITUTION OF ATTORNEY




PLEASE BE ADVISED THAT PURSUANT TO LOCAL RULE 2091-1 AND BY AGREEMENT OF
PARTIES, Jose Moreno formerly with Codilis & Associates, P.C., hereby agrees that ATTORNEY PETER
C. BASTIANEN, Codilis & Associates, P.C. hereby substitutes in and appears as counsel for lender
CITIZENS BANK NA F/K/A RBS CITIZENS NA and Jose Moreno formerly of Codilis & Associates,
P.C. withdraws his appearance from the case and the parties agree as follows:


COUNSEL APPEARANCE WITHDRAWN:                       COUNSEL SUBSTITUTING AND APPEARING:
Jose Moreno                                         Peter C. Bastianen
formerly Codilis & Associates, P.C.                 Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100               15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527                                Burr Ridge, IL 60527


 **THIS IS A SUBSTITUTION AND APPEARANCE OF COUNSEL AND WITHDRAWAL OF
   APPEARANCE OF COUNSEL ON THE ABOVE CAPTIONED CASE AND THE LIST OF
                             ATTACHED CASES.**

                                     AGREED TO BY BOTH PARTIES:



/s/ Jose Moreno                                               /s/ Peter C. Bastianen

                                                              RESPECTFULLY SUBMITTED

                                                              /s/ Peter C. Bastianen

February 21, 2019

NOTE: This law firm is a debt collector.

14-15-17331
  Case 15-37276           Doc 54   Filed 02/21/19 Entered 02/21/19 13:52:57   Desc Main
                                     Document     Page 2 of 2


Attached List of Cases:

 BK Case #          Debtor(s)
 15-25013           Luz Macalalag
 17-36374           Catrise E Colone
 15-17058           Keith Lee and Ebony Lee
 15-29567           John W. Fliss
 15-30834           Patrick J Perry and Andrea Simone Perry
 15-32875           Rodrigo Juarez and Graciela Juarez
 15-37276           Phyllis A. DeSalvo
 16-04863           Christine Seiwert
 16-06717           Randy L Krefft and Kathy D Krefft
 16-11121           Linda Ann Beatty
 16-12400           Phyllis Jean Zanardelli
 16-17329           Nicanor De La Torre and Ofelia De La Torre
 16-20548           Deborah A Forys
 16-22099           William C. Drozdik and Marlene C. Drozdik
 16-25104           Florence Mae Rhyne
 16-29591           Jonathan D Carter
 16-36197           Daniel P. Nikolic
 17-09191           Benedict M Llames
 17-14017           Rodney Coffee
 17-34177           Doris Stephens
 18-01439           John H. Abrahamian
 18-09219           Richard Swann and Alisa Swann
 18-14289           Frank J Barta, Jr.
 18-20789           Alfonso Fernando Barcena and Marilyn Jean Barcena
 18-23635           Marshall W Cooper, Jr.
 15-20243           Charlotte A Murrell-Walls
 16-20753           Louis A Spina and Ragina J Spina
 17-06589           Annette Helen Mancini
 17-13851           Michael A Grandinetti
 17-34177           Doris Stephens
 18-03422           Victor Gonzalez Vargas
 18-13492           Micaela Gonzalez
 13-33605           Robert W Greslik and Diana L Greslik
 14-17336           Jose A Cabada
 15-01619           Betty Jean Robinson
 16-38718           Sarah A. Turner
 17-08351           Carl T. Groesbeck
 17-09722           Angelo Tsagalis and Julie Tsagalis
 17-16726           Moses Heredia and Jayne C. Bautista
 17-36529           Glenn E Kendall
 18-15401           John D. Phillips
 17-16726           Moses Heredia and Jayne C. Bautista
 18-03609           Gloria Santiago
 18-31665           George Martin, III
 14-37820           Anita M. Dix
 14-19953           Miguel Salas
 14-17497           Tomeeka J Jones
 14-17698           Elfega Manjarrez
